Blandford, Justice.
Johnson became the. security of Walker upon a promissory note given for the purchase price of a horse. Prater sued Johnson in a justice’s court for a balance of $20 due on the note. It appears that Walker had mortgaged the horse to Prater to secure this note. Walker sold the horse by consent of Johnson, his security, and it was agreed that a horse received in ex-change should stand in place of the horse sold by Walker and which he had purchased from Prater. Walker afterwards left the State, and it appears that Johnson, his security, was active in helping him to leave the State. Walker had offered to pay this note, but Prater not having the note with him when Walker offered to pay, it was not paid, and afterwards Johnson agreed that Prater might let the note run on for another year. *142A judgment was rendered against Johnson in the justice’s court, and a petition for certiorari was filed by Johnson to the superior court. The court overruled the petition for certiorari, and Johnson excepted.
We see no error on the part of court below in dismissing the certiorari. • Judgment affirmed.